Citation Nr: 1756192	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-46 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 17, 2014, for service connection for coronary artery disease (CAD) with valvular heart disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to January 1971, and his DD 214 shows that he served in the Republic of Vietnam from April 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

An April 2015 rating decision granted service connection for CAD with valvular heart disease, and assigned an initial 60 percent disability rating, all effective July 17, 2014 (determined by the RO to be the date of receipt of claim).  The notice of disagreement (NOD) as to the effective date was received later in April 2015 and a statement of the case (SOC) was issued in August 2016 (incorrectly stating that the effective date had been set as of July 14, 2014).  A VA Form 9, Appeal to the Board of Veterans' Appeals, was filed in August 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  

2.  The RO deemed the Veteran's original claim of entitlement to service connection in March 1971 to include a claim for service connection for heart disease.  

3.  After a VA examination in September 1971 determined that the Veteran did not have any form of heart disease, the Veteran was notified by letter of December 16, 1971, of a rating decision which denied service connection for heart disease; and no additional service records have been received and no relevant VA records were received within one year of the December 1971 rating decision.  

4.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.

5.  The Veteran's prior claim was reviewed in accordance with Court instructions and after an August 2011 VA examination found that the Veteran had hypertensive heart disease and valvular heart disease but did not have ischemic heart disease, he was notified by letter of September 26, 2011, of a rating decision that denied service connection for ischemic heart disease. 

6.  The Veteran perfected an appeal from the September 2011 rating decision by filing VA Form 21-4138, Statement in Support of Claim, on July 17, 2014, together with private medical evidence demonstrating that he had CAD.  

7.  An April 2015 VA examination found that the Veteran had CAD, a recognized form of ischemic heart disease.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 17, 2014, for service connection for CAD with valvular heart disease are not met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. §§ 3.816, 3.400 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in March 2011 and, again, in August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Even assuming that this case arises from a disagreement with the effective date assigned by an April 2015 rating decision which granted service connection for CAD with valvular heart disease, the initial claim for service connection has been substantiated.  However, the Board finds that this appeal actually arises from an earlier, September 2011, rating decision prior to which the Veteran was given proper VCAA notice by letter in 2011.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant as well as any and all respective ratings for that disorder is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran and his representative have not alleged any prejudicial error in the content or timing of any notice.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's available service treatment records (STRs), private medical records, and VA records.  Records of the Social Security Administration (SSA) are of record.  He has been afforded VA examinations as to his now service-connected CAD with valvular heart disease.  

The Veteran declined to testify in support of his claim.  

There is no allegation of any failure as to the duties to provide notice and assistance.  In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Governing Law and Regulations

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997).  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Background

The Veteran's initial claim for VA compensation, for sinusitis, was received on March 3, 1971, and made no mention of heart disease.  

As observed in footnote one of the Veteran's service representative's November 8, 2017 Informal Hearing Presentation., there was no formal, written claim for service connection for heart disease but in light of later medical information the RO construed the March 3, 1971 claim to include service connection for a heart condition.  

A September 23, 1971 VA general medical examination found that the Veteran's cardiovascular system was normal and without evidence of heart disease.  He had no complaints referable to his cardiovascular system.  His blood pressure was 116/78.  

In December 1971 the Veteran was notified of a rating decision that month which denied service connection for a heart condition.  He did not appeal that decision.  No additional service records have been received and no relevant VA records were received within one year of the December 1971 rating decision.

In October 1974 the Veteran claimed service connection for a psychiatric disorder, and he underwent VA hospitalization from October to December 1974 for overt psychotic symptoms.  

During VA hospitalization from March to May 1975 for schizophrenia and sinusitis, a chest X-ray revealed an unusually small aortic arch.  

In VA Form 21-4138, Statement in Support of Claim, received on November 7, 2002, the Veteran claimed service connection for headaches as a residual of inservice head trauma.  

Subsequently, pursuant to a mandate of a decision by a federal court, the RO reviewed the Veteran's claim.  

In conjunction therewith, the Veteran was afforded a VA cardiovascular examination in August 2011 for ischemic heart disease (IHD).  The report of that examination states that IHD includes, but is not limited to, acute, subacute, and old myocardial infarction (MI), atherosclerotic cardiovascular disease and CAD (including coronary spasm) and coronary artery bypass graft; and stable, unstable and Prinzmetal's angina.  IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  

After a physical examination it was reported that the Veteran did not have IHD.  It was noted that an echocardiogram had been conducted.  He had a history of hypertension since 1998.  The Veteran reported having had an MI many years ago for which he had been hospitalized because of chest pain.  Past EKGs had yielded findings reflecting a suspicion for an MI but the most recent EKGs failed to document an infarction.  He had had an echocardiogram in August 2009 for complaints of dyspnea which revealed moderate mitral regurgitation (MR) and mild aortic stenos (AS).  Subsequently, a VA cardiologist recommended a stress test to rule out ischemia and that test, done on November 4, 2009, was negative for ischemia.  Subsequently, the cardiologist concluded that the Veteran's symptoms were not likely due to ischemia and, so, a cardiac catheterization was not needed.  Currently, the Veteran took medication for hypertension and had been under observation for heart valve disease progression.  

The examiner observed that within the Veteran's claim file was an April 12, 2011 note from the Veteran's private physician, Dr. S. A., mentioning a diagnosis of CAD and a history of an old MI.  The examiner reported that nevertheless the notes of that physician and the rest of the private medical records were silent for evidence to support these diagnoses.  The VA medical records were also silent for IHD, citing EKGs of October 2009, two in November 2009.  

Thereafter, a September 2011 rating decision denied service connection for IHD.  That rating decision was conducted pursuant to a federal Court order and, therein it was stated the Veteran's VA Form 21-4138, Statement in Support of Claim, received on November 7, 2002, in which he claimed service connection for head trauma and headaches, was accompanied by VA outpatient treatment (VAOPT) records from 2001 to 2002 which indicated a diagnosis of hypertensive heart disease.  Thus, the RO accepted the November 7, 2002, VA Form 21-4138, as the date of claim for ischemic heart disease for the purpose of the Nehmer review.  

That rating decision further stated that private medical records of Dr. A.-A. of April 12, 2011 revealed a diagnosis of CAD and an old MI.  In conjunction with the RO's review pursuant to a Court Order, the August 2011 VA examination was conducted and the examiner reported that the Veteran did not have a diagnosis of IHD.  

The Veteran was notified of the September 2011 denial of service connection for IHD by RO letter of September 21, 2011.  

In VA Form 21-4138, Statement in Support of Claim, received on November 15, 2011, signed by the Veteran's wife (who had been appointed as his guardian following his having been determined to be incompetent) it was stated that "I disagree with all issues on your letter dated "9-21-11" and she requested a review of the claim by a Decision Review Officer.  

A May 19, 2014 SOC was issued addressing entitlement to retroactive benefits under Nehmer for the issue of service connection for ischemic heart disease.  

Thereafter, on July 17, 2014, and within 60 days of the SOC, correspondence was received in the form of VA Form 21-4138, Statement in Support of Claim, in which it was stated that the correspondence was in reference to the May 19, 2014 "letter" [actually the SOC as there was no other correspondence of that date].  It was stated that a doctor had reported that the Veteran had IHD.  Attached was a report, dated July 14, 2014, from Dr. C.Q. in which it was reported that the Veteran's diagnoses included hypertensive cardiovascular disease and CAD.  

By letter of August 12, 2014, the RO stated that it was working on the Veteran's claim and proceeded to provide the Veteran with notification of the respective duties of VA in providing notice and assistance under the Veterans Claims Assistance Act.  

Thus, the RO accepted the correspondence of July 17, 2014 as an application to reopen a claim for service connection for ischemic heart disease. 

This also means that, at least implicitly, the RO did not accept the July 17, 2014 correspondence as a substantive appeal which would have perfected an appeal from the September 2011 RO denial of service connection for IHD.  

The facts of this case require that the Board address whether an appeal was perfected from the September 2011 rating denial of service connection for IHD.  As to this, it is unquestioned that an appeal was initiated from that rating decision in a timely manner.  Also, it is clear that the correspondence received on July 14, 2014 was within the 60 days following the May 19, 2014 SOC, albeit more than one year of the September 21, 2011 notification of the denial of that claim.  Under 38 C.F.R. § 20.302(b), an appeal is perfected in a timely manner if a substantive appeal is filed within one year of notification of the action appealed or within 60 days of the issuance of an SOC.  

Thus, it must be determined if the correspondence of July 17, 2014 constituted a substantive appeal.  In this regard, 38 C.F.R. § 20.202 states that a substantive appeal consists of either a completed VA Form 9, Appeal to the Board of Veterans' Appeals, or "correspondence containing the necessary information."  

Because the July 17, 2014 correspondence directly referenced the May 2014 SOC, and contained a copy of a page from that SOC, and provided accompanying medical evidence relevant to the issue addressed in the SOC, it constitutes the equivalent of a VA Form 9 and, as such, was a valid substantive appeal.  Thus, a timely appeal was perfected from the September 2011 rating decision.  

An April 2015 VA examination found that the Veteran had CAD and valvular heart disease.  It was reported that he had a history of shortness of breath and chest discomfort for more than 20 years.  No procedure was done until November 2014, when he was found to have aortic stenosis.  A valve replacement was done at the Cardiovascular Center in Puerto Rico.  He stated that he continued to have shortness of breath and chest pain.  He was being followed up by cardiology service and was still in evaluation.  An echocardiogram was scheduled for May 11, 2015.  His CAD qualified within the generally accepted medical definition of IHD.  He had not had an MI.  His valvular condition was moderate aortic stenosis.  He had had replacement of the aortic valve in November 2014.  A September 2014 echocardiogram had revealed evidence of cardiac hypertrophy, cardiac dilatation, and left ventricular hypertrophy.  An October 2014 angiogram had confirmed non-obstructive CAD.  

The April 2015 rating decision which is appealed granted service connection for CAD with valvular heart disease and assigned an initial 60 percent disability rating, all effective the date of receipt of claim of July 17, 2014.  

Analysis

The Board finds that inasmuch as it is not shown that the Veteran developed heart disease within one year of his January 1971 discharge from active service, the effective date for service connection cannot predate the receipt of his claim.  See 38 C.F.R. § 3.816(c)(3) and 3.400.  

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board has considered the arguments of the service representative that various tests established that the Veteran had heart disease or even an MI within the first postservice year.  However, despite citations by the service representative to medical literature, the VA examination in September 1971 specifically found no evidence of heart disease and even as recently as the April 2015 VA examination it was found that despite some suggestions in some clinical records, the Veteran had never had an MI, as he had reported. 

As will be discussed, the unappealed December 1971 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997).  

In this case, while the Veteran had hypertension which is not a recognized form of IHD, he did not have a confirmed diagnosis of any form of ischemic heart disease at the time of the August 31, 2010 liberalizing law in this case, i.e., when ischemic heart disease, including CAD, was added as a disease presumptively due to in-service exposure to herbicides.  

Here, service connection for heart disease was initially denied by the RO in December 1971 because a September 1971 VA examination found no heart disease and after proper notice the Veteran did not appeal that decision.  Also, no additional service records have been added to the file and no additional VA medical records were received within one year of the December 1971 rating decision.  Accordingly, that decision is final.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Thereafter, pursuant to a federal Court order, the Veteran's prior claim was reviewed.  A VA examination was then conducted in August 2011 which found that a diagnosis by a private physician of CAD and an old MI were not supported by the VA examination, clinical studies, and the private physician's own medical records.  Thus, the Veteran was notified by letter of September 21, 2011 of a rating decision that month denying service connection for ischemic heart disease.  

The Veteran, via his wife as his legal guardian, perfected an appeal from that decision.  Thus, contrary to the implicit findings of the RO, this appeal stems from the September 2011 rating decision, and not the later rating in April 2015 which granted service connection and assigned an effective date of July 17, 2014.  

The matter of the finality of the 1971 rating decision denying service connection for heart disease has been discussed above.  

Nevertheless, if a claim is reviewed at a veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Here, the RO has deemed the Veteran's VA Form 21-4138 of November 2002 to be an application to reopen the claim for service connection for heart disease, for the purpose of a review under the Nehmer guidelines.  

However, all the criteria for an award of service connection were not met at the times of the 1971 and 2011 rating decisions because the weight of the evidence did not establish that the Veteran had any form of IHD.  

Thereafter, an April 2015 VA examination found that an echocardiogram and an angiogram in 2014, as well as a March 2015 EKG, confirmed that the Veteran had ischemic heart disease.  Thus, the rating decision later in April 2015 granted service connection for CAD with valvular heart disease, effective the date of what the RO determined to be the receipt of the application to reopen the claim.  

However, the Board finds that the proper effective date is July 17, 2014, but for different reasons than that of the RO.  Rather, than being the date of an application to reopen a claim for service connection for heart disease, it is the date of receipt of the accompanying report of Dr. C.Q. reflecting that the Veteran had CAD, which establishes the date of entitlement.  

As stated, the proper effective date is either the date of receipt of the application to reopen a previously denied claim of service connection or the date of entitlement, whichever is later.  Here, the RO determined that the application to reopen to have been received in November 2002; however, the Board finds that the date of entitlement, i.e., when the Veteran is actually shown to have CAD, a recognized form of IHD, is not shown prior to July 17, 2014.  

As to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..."  

The Board has considered the application of the regulation 38 C.F.R. § 3.816 (regulations embodying the Nehmer Court Order).  Specifically, 38 C.F.R. § 3.816(c)(1) applies to a denial of service connection between September 1985 and May 1989, which is not the case here.  38 C.F.R. § 3.816(c)(2) applies if there was either a pending claim on May 3, 1989, or a claim was received between May 3, 1989, and the effective date of the liberalizing law (which in this case was on August 331, 2010).  Such is the case here.  38 C.F.R. § 3.816(c)(2) further provides that in such circumstances the effective date is the latter of the date such claim (in this case November 2002) was received or the date the disability arose, except as provided in 38 C.F.R. § 3.816(c)(3).  

Under 38 C.F.R. § 3.816(c)(3) if the claim was received within one year of separation from service, the effective date shall be the day following service separation.  However, as noted, for such an award all criteria for a grant of service connection must be met, and this includes the actual existence of the claimed disability, which in this case is ischemic heart disease and which the Veteran did not have in 1971 (or even later at the time of the 2011 rating decision).  

Under 38 C.F.R. § 3.816(c)(4) if the requirements of 38 C.F.R. §§ 3.3816(c)(1) or (c)(2) are not met, the effective date shall be made in accordance with 38 C.F.R. §§ 3.114 and 3.400.  

The effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

Here, the Veteran's case falls within the parameters of 38 C.F.R. § 3.816(c)(2) and the provisions of § 3.816(c)(3) are not applicable.  Thus, under § 3.816(c)(2) the effective date is latter of the date claim was received (in this case November 2002) or the date the disability arose.  Here, because the August 2011 VA examination determined that the Veteran did not have IHD, the effective date must be set as of the date the disability arose.  In turn, this means that there must have been evidence of record establishing when the Veteran first acquired IHD.  As stated above, the earliest evidence of IHD does not predate the receipt on July 17, 2014 of the report of Dr. C.Q. reflecting that the Veteran had CAD.  

In sum, the effective date under 38 C.F.R. § 3.400 as to reopened claims, and under 38 C.F.R. § 3.816(c)(2), Nehmer guidelines, is the same, i.e., July 17, 2014.  

Although the Veteran essentially claims that he has had ischemic heart disease since his discharge from active service, as demonstrated by his having had chest pain and reportedly having had an MI, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through simple observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, because the Veteran is untrained and uneducated in medicine he is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  

Here, the Veteran is not shown to have had ischemic heart disease as of the effective date of the liberalizing law on August 31, 2010.  Rather, the earliest that he is shown to have had even symptoms of ischemic heart disease is in 2014.  In other words, as of the date of the liberalizing law, the evidence established that the Veteran did not have ischemic heart disease.  

Because the Veteran is shown not to have had either symptoms or a diagnosis of ischemic heart disease prior to or as of August 31, 2010, an effective date prior to the date of receipt of his original claim in 1971, or even upon subsequent review in 2011 under Nehmer, may not be assigned.  

While it is true that the Veteran has had hypertension of many years duration, an earlier effective date for service connection for any form of ischemic heart disease may not be assigned because of this inasmuch as the regulations are clear that hypertension is not a recognized form of ischemic heart disease.  Specifically, note 2 to 38 C.F.R. § 3.309(e) provides that "[f]or purposes of this section, the term ischemic heart disease does not include hypertension ... or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  In other words, the liberalizing regulation making ischemic heart disease presumptively due to herbicide exposure does not apply to hypertension.  

To the extent that the Veteran may contend that clinical records, VA or private, prior to the current effective date established that he had ischemic heart disease, the mere existence or even receipt of medical records does not establish that the Veteran has filed a claim for service connection.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Moreover, no clinical records prior to July 2014 indicate any intent on the part of the Veteran to apply for service connection for valvular heart disease, coronary artery disease or any other form of recognized ischemic heart disease.  Where a claimant has not previously been granted service connection, VA's receipt of medical records cannot be construed as an informal claim.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34 - 35 1998).  Further, the Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  As set out above, the relevant regulation requires that a claim, or at least some application that reasonably viewed can be considered a claim, be filed.  Here, there was no such claim prior to July 2014.  

Significantly, former 38 C.F.R. § 3.157 allowed a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims.  Here, however, it is not shown that the Veteran underwent any VA hospitalization for heart disease prior to the current effective date in July 2014.  

Therefore, the earliest possible effective date for the award of service connection for CAD with valvular heart disease is July 17, 2014, the date of receipt of Dr. C.Q.'s statement (which itself was dated July 14, 2014) that the Veteran actually had CAD, and not merely hypertension which is not a recognized form of IHD.  

In sum, while the Board is sympathetic to the Veteran's belief that service connection should be granted retroactively to discharge from active service, as discussed above, the relevant inquiry is when a claim was received and the date of entitlement based on evidence received by VA, and not when the disease first manifested or when he first received evaluation or treatment for it.  See 38 C.F.R. § 3.816.  In this instance, it is of no legal consequence that the Veteran underwent evaluation and treatment for hypertension prior to July 17, 2014.  Instead, the date is the latter of either the date that application to reopen his claim was received or the date of receipt of evidence demonstrating the presence of a recognized form of IHD, and not merely hypertension.  In this case, it is the latter, i.e., the date of receipt of evidence demonstrating the presence of a recognized form of ischemic heart disease, on July 17, 2014, which is the earliest possible effective date for his service-connected CAD with valvular heart disease.  See Id.  

Accordingly, as the preponderance of the evidence is against an effective date prior to July 17, 2014, for service connection for CAD with valvular heart disease, an earlier effective date is not warranted.  


ORDER

An effective date prior to July 17, 2014, for service connection for CAD with valvular heart disease is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


